DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 06/29/2021. Claims 1 – 17 are examined.

Claim Objections
Claims 1, 6, 7, 11, 12 and 15 – 17 are objected to because of the following informalities:  
in line 3 of claim 1 change “the axial direction” to - - an axial direction - - for proper clarity and antecedent basis;
in line 3 of claim 6 change “the circumferential direction” to - - a circumferential direction - - for proper clarity and antecedent basis;
in line 2 of claim 7 change “the circumferential direction” to - - a circumferential direction - - for proper clarity and antecedent basis;
in line 5 of claim 7 change “the aircraft” to - - an aircraft - - for proper clarity and antecedent basis;
in line 5 of claim 7 change “the engine” to - - the gas turbine engine - - for proper clarity and antecedent basis;
in line 2 of claim 11 change “the electric machine” to - - an electric machine - - for proper clarity and antecedent basis;
in line 3 of claim 11 change “this machine” to - - the electric machine - - for proper clarity and antecedent basis;

in line 2 of claim 12 change “the region” to - - a region - - for proper clarity and antecedent basis;
in line 2 of claim 14 change “the fuselage” to - - a fuselage of the aircraft - - for proper clarity and antecedent basis;
in lines 3-4 of claim 14 change “the aircraft accessories” to - - aircraft accessories - - for proper clarity and antecedent basis;
in line 4 of claim 15 change “the fuselage” to - - the fuselage, - - for proper clarity;
in line 1 of claim 16 change “the electric machine” to - - an electric machine - - for proper clarity and antecedent basis;
in line 3 of claim 17 change “the circumferential direction” to - - a circumferential direction - - for proper clarity and antecedent basis; and
in line 5 of claim 17 change “is shielded” to - - are shielded - - for proper clarity;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 7, the limitations “means which are designed to connect the gas turbine engine to an aircraft” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “connect the gas turbine engine to an aircraft” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: pylon 7 shown in figs. 1, 3 and 4 and discussed in par. 59 of Applicant specification.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“the core shaft is operatively connected to a core accessory gearbox … by means of a drive train” in claim 1;
“engine accessories are substantially operatively connected to the drive train by means of the core accessory gearbox” in claim 4; and
“aircraft accessories are substantially operatively connected to the drive train by means of the aircraft accessory gearbox” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the drive train extends substantially in the radial direction” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore it is unclear how much variation from the radial direction is permitted in order to avoid infringing the claim.
The term “engine accessories are substantially operatively connected to the drive train” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by .
The metes and bounds of claim 17 are unclear because it is unclear how many gas turbine engines are required to infringe the claim.  For example lines 1-2 recite a gas turbine engine on both sides of the fuselage.  In lines 6-7 an additional gas turbine engine appears to be recited.  Applicant specification includes up to three engines near the same location shown in fig. 1.
Claims dependent thereon are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20100107650 A1 (Ress).
Regarding claim 1, Ress discloses (see fig. 4) a gas turbine engine (see embodiment of gas turbine engine 50 of fig. 1 shown in fig. 4), comprising an engine core (see core flowpath 100 in fig. 1) and comprising a bypass channel (see upper flow arrow in fig. 4) which radially surrounds the engine core (structure surrounding shaft 185 in fig. 4 and including combustor just aft of pointer line of “205”) at least in part, wherein 
Regarding claim 2
Regarding claim 6, Ress discloses wherein the core accessory gearbox (gearbox of gearing 190) and the aircraft accessory gearbox (gearbox of gearing 195) overlap at least in regions of connection to the drive train (angle drive 197, radial shaft 180, and angle drives of each of gearing 190 and 195) in the circumferential direction of the gas turbine engine (see that both instant gearboxes are in the same cross section shown in fig. 4 and therefore overlap in the circumferential direction regarding the instant cross section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of US Patent 2803943 (Rainbow).
Regarding claim 3, Ress discloses the current invention as claimed and discussed above.  Ress is silent the radial shaft has at least two radial shaft portions which are arranged coaxially with one another and one behind the other in the radial direction at least in some regions and are interconnected for conjoint rotation.  (The term “interconnected” is interpreted with respect to Applicant par. 23 as having in intervening structure such as a spline).
Rainbow teaches a gas turbine engine (fig. 1), comprising an engine core (18, 19, 20, 21)  and comprising a bypass channel  24 including an aircraft accessory gearbox 41 and further teaches (see fig. 3) a radial shaft has at least two radial shaft portions (34, 53) which are arranged coaxially with one another and one behind the other (shafts are consecutive alignment along radial direction (see figs. 1 and 3) in the radial direction at least in some regions and are interconnected (via spline 57) for conjoint rotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with the radial shaft has at least two radial shaft portions which are arranged coaxially with one another and one behind the other in the radial direction at least in some regions and are interconnected for conjoint rotation as taught by Rainbow in order to facilitate providing ability to replace each portion separately in case of shaft deterioration and also to accommodate misalignment while also permitting driving function of combined shaft portions.

Claims 4, 5, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Pub. No. US 20130098058 (Sheridan).
Regarding claim 4, Ress discloses the current invention as claimed and discussed above.  Ress further discloses (see fig. 4) wherein an engine accessory 170 is substantially operatively connected to the drive train (angle drive 197, radial shaft 180, and angle drives of each of gearing 190 and 195) by means of the core accessory gearbox (gearbox of gearing 190), which the engine accessory 170 is provided to carry out functions of the gas turbine engine (accessory 170 can be a generator, see abstract) and is arranged between the engine core and the bypass channel (see fig. 4).  Ress further contemplates a plurality of engine accessories in par. 25.  Ress does not explicitly teach engine accessories are substantially operatively connected to the drive train by means of the core accessory gearbox, which engine accessories are provided to carry out functions of the gas turbine engine and are arranged between the engine core and the bypass channel.
Sheridan teaches (see figs. 1 and 2) a gas turbine 10 with engine accessories (66A, 66B, 66C 66D; see fig. 2) are substantially operatively connected to a drive train (radial shaft 58, angle drive bevel gearing 62C 62D, 60; see fig. 1) by means of the core accessory gearbox 54, which engine accessories are provided to carry out functions of the gas turbine engine and are arranged between the engine core (22, 28, 24) and the bypass channel 46 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with engine accessories are substantially operatively connected to the drive train by means of the core accessory gearbox, which engine accessories are provided to carry out functions of the gas turbine engine and are arranged between the engine core and the bypass channel as taught by Sheridan in order to facilitate providing fuel and a starter to operate the gas turbine engine of Ress (see par. 16). 
Regarding claim 5, Ress discloses the current invention as claimed and discussed above.  Ress further discloses wherein engine an aircraft accessory 175 is substantially operatively connected to the drive train (angle drive 197, radial shaft 180, and angle drives of each of gearing 190 and 195) by means of the aircraft accessory gearbox (gearbox of gearing 195), which the engine accessory 175 is provided to carry out functions (an aircraft accessory can be an alternator, see Applicant specification par. 67; Ress discloses accessories can be a generator in abstract wherein gas turbine generators provide alternating current) of an aircraft (see par. 11, top) which is Ress does not explicitly teach aircraft accessories are substantially operatively connected to the drive train by means of the aircraft accessory gearbox, which aircraft accessories are provided to carry out functions of an aircraft which is configured with the gas turbine engine, the aircraft accessories being arranged radially outside the bypass channel.
Sheridan teaches (see figs. 1 and 2) aircraft accessories (82, 92, 102; see fig. 2) are substantially operatively connected to a drive train 74 by means of the aircraft accessory gearbox 68, which aircraft accessories are provided to carry out functions of an aircraft (e.g. hydraulic pressurization using pump 82) which is configured with a gas turbine engine 10, the aircraft accessories being arranged radially outside the bypass channel 46 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress aircraft accessories are substantially operatively connected to the drive train by means of the aircraft accessory gearbox, which aircraft accessories are provided to carry out functions of an aircraft which is configured with the gas turbine engine, the aircraft accessories being arranged radially outside the bypass channel as taught by Sheridan in order to facilitate providing a lubrication system to operate the gas turbine engine of Ress (see par. 12).
Regarding claim 8, Ress discloses the current invention as claimed and discussed above.  Ress is silent the core accessory gearbox is designed to transmit a torque and to drive an oil pump, a fuel pump, an air/oil separator and/or a permanent magnet alternator.
Sheridan teaches a core accessory gearbox 54 is designed to transmit a torque (gearbox 54 “drives” pump 66B for example and therefore transmits a torque; see par. 10; the term “driven” in the context of Sheridan communicates a torque for example wherein pump 64 is driven by gearbox 68 via a shaft 78) and to drive an oil pump 66C, a fuel pump 66B, an air/oil separator and/or a permanent magnet alternator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with the core accessory gearbox is designed to transmit a torque and to drive a fuel pump taught by Sheridan in order to facilitate providing pressurized fuel to the gas turbine engine of Ress for combustion (see Sheridan par. 16). 
Regarding claim 9, Ress discloses the current invention as claimed and discussed above.  Ress is silent the aircraft accessory gearbox is designed to transmit a torque and to drive a pneumatic air turbine starter, a hydraulic pump and/or an alternator.
Sheridan teaches an aircraft accessory gearbox 68 is designed to transmit a torque (gearbox 68 “drives” hydraulic pump 82 for example and therefore transmits a torque; see par. 13) and to drive a hydraulic pump 82 and/or an alternator 102 (PMA provides AC current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with the aircraft accessory gearbox is designed to transmit a torque and to drive a hydraulic pump and/or an alternator as 
Regarding claim 12, Ress discloses the current invention as claimed and discussed above.  Ress further discloses (see fig. 4) the core accessory gearbox (gearbox of gearing 190) is arranged in the axial direction in a region of a front engine frame 205 between the engine core (structure surrounding shaft 185 in fig. 4 and including combustor just aft of pointer line of “205”) and the bypass channel (see upper flow arrow in fig. 4).  Ress further discloses that gearing may be located at other locations in a frame (par. 20, bottom) to satisfy a particular application or customer requirement.  Ress is silent regarding the embodiment of fig. 4 the region is of a rear side of the front frame 205.
Sheridan teaches that the axial location of core accessory gearing 54 may be adjusted by increasing the length of lay shaft 60 in order to accommodate a specific application or to accommodate ease of access for maintenance wherein lengthening changes the location of gearing towards a rear side (see fig. 1 and pars. 18 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with the region is of a rear side of the front frame as taught by Sheridan in order to facilitate accommodating a particular application or ease of access (Sheridan par. 18; and par. 19 middle).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Pub. No. US 20200140107 A1 (Freund).
Regarding claim 7, Ress discloses the current invention as claimed and discussed above.  Ress further discloses the gas turbine engine is installed on an aircraft (par. 11, top).  Ress is silent the aircraft accessory gearbox is arranged in the circumferential direction at least in part in a region of the gas turbine engine in which the gas turbine engine comprises means which are designed to connect the gas turbine engine to an aircraft, the region of the gas turbine engine overlapping a fuselage of the aircraft when the engine is installed on the aircraft.
Freund teaches a gas turbine engine 116 (see fig. 1) and further teaches wherein an aircraft accessory gearbox 126 (see fig. 2) is arranged in the circumferential direction at least in part in a region of the gas turbine engine in which the gas turbine engine comprises means 118 (see fig. 1) which are designed to connect the gas turbine engine to an aircraft 100, the region of the gas turbine engine overlapping a fuselage 110 of the aircraft 100 when the engine is installed on the aircraft 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with silent the aircraft accessory gearbox is arranged in the circumferential direction at least in part in a region of the gas turbine engine in which the gas turbine engine comprises means which are designed to connect the gas turbine engine to an aircraft, the region of the gas turbine engine overlapping a fuselage of the aircraft when the engine is installed on the aircraft as taught by Freund in order to facilitate reducing nacelle diameter thereby reducing weight and fuel consumption by including some the aircraft accessory gearbox within the pylon (see par. 2). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress.
Regarding claim 10, Ress discloses the current invention as claimed and discussed above.  Ress further discloses regarding the embodiment of fig. 4 an accessory 175 being arranged radially outside the bypass channel (see upper flow arrow in fig. 4).  The embodiment of fig. 4 does not explicitly teach the aircraft accessory gearbox is designed to transmit a torque and to drive an electric machine, the electric machine being arranged radially outside the bypass channel and designed, during motor operation, to start the gas turbine engine and to generate electrical energy during alternator operation.
Ress further teaches an accessory gearbox is designed to transmit a torque (see par. 25 discussing that traditional mechanically driven accessories are each driven by a shaft and thereby receive a torque from the driving structure) and to drive an electric machine (see electric starter/generator discussed in par. 16; and par. 20 bottom), the electric machine being arranged radially outside the bypass channel and designed, during motor operation, to start the gas turbine engine and to generate electrical energy during alternator operation (see start motor in par. 16 and generator functionality of start motor, i.e., starter/generator, in par. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress (the embodiment of fig. 4 discussed in the claim 1 analysis above) with the aircraft accessory gearbox is designed to transmit a torque and to drive an electric machine, the electric machine being arranged radially outside the bypass channel and designed, during motor operation, to start the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Pub. No. US 20070289310 A1 (Dooley).
Regarding claim 11, Ress discloses the current invention as claimed and discussed above.  Ress further discloses accessories 175 can include an electric machine (see generator discussed in abstract) and further discloses the electric machine 175 radially outside the bypass channel (see fig. 4).  Ress is silent an electrically operable hydraulic pump is connected to the electric machine and can receive electrical energy from the electric machine.
Dooley teaches (see fig. 1) a gas turbine engine 10 including an electrically operable hydraulic pump 44 is connected to an electric machine (30 or 32) and can receive electrical energy from this machine (via controller 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with an electrically operable hydraulic pump is connected to the electric machine and can receive electrical energy from the electric machine as taught by Dooley in order to facilitate providing lubrication of bearings during engine shutdown to prevent damage to bearings (see par. 26). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Pub. No. US 20200103033 A1 (Blewett).
Regarding claim 13, Ress discloses the current invention as claimed and discussed above.  Ress is silent the aircraft accessory gearbox comprises a separate oil system which is designed to supply the aircraft accessory gearbox with oil.
Blewett teaches an accessory gearbox comprises a separate oil system which is designed to supply the aircraft accessory gearbox with oil (see par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with the aircraft accessory gearbox comprises a separate oil system which is designed to supply the aircraft accessory gearbox with oil as taught by Blewett in order to facilitate providing oil to lubricate the gears of the aircraft accessory gearbox of Ress (Blewett par. 2).

Claims 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Pub. No. US 20190112060 A1 (Venter).
Regarding claims 14, 15 and 17, Ress discloses an aircraft (par. 11, middle), comprising at least one gas turbine engine according to Claim 1 (see embodiment of gas turbine engine 50 of fig. 1 shown in fig. 4), and wherein the aircraft accessory gearbox (gearbox of gearing 195) and the aircraft accessory 175 which are operatively connected thereto are arranged radially outside (see fig. 4) the bypass channel (see upper flow arrow in fig. 4); the aircraft accessory gearbox (gearbox of gearing 195) and the aircraft accessory 175 which are operatively connected thereto are arranged radially in an engine nacelle 200 (see fig. 4); and the aircraft accessory gearbox and the core accessory gearbox each being arranged at the same circumferential location (see that both instant gearboxes are in the same cross section shown in fig. 4 and therefore are Ress is silent wherein the gas turbine engine is arranged on the fuselage or in the fuselage of the aircraft, the accessory is plural accessories and the accessories arranged in a region of overlap between the gas turbine engine and the fuselage, the aircraft accessory gearbox and the aircraft accessories which are operatively connected thereto are arranged radially in an engine nacelle, in part radially in the engine nacelle and in part radially outside the engine nacelle in an engine pylon and/or the fuselage or radially outside the engine nacelle in the engine pylon and/or in the fuselage; and wherein in each case one gas turbine engine is provided at least on both sides of the fuselage, the aircraft accessory gearbox and the core accessory gearbox each being arranged in the circumferential direction of the gas turbine engines in such a way that the core accessory gearbox and engine accessories operatively connected thereto is shielded against components which, in the event of damage, escape from a gas turbine engine which is arranged on the opposite side of the fuselage with correspondingly high kinetic energy towards the other gas turbine engine by the aircraft accessory gearbox and aircraft accessories connected thereto.
Venter teaches a gas turbine engine 2 (see fig. 2) and further teaches wherein the gas turbine engine 2 is arranged on the fuselage (via pylon 7 in figs. 1 and 2) or in the fuselage of the aircraft, an aircraft accessory gearbox 23 and the aircraft accessories 27 which are operatively connected thereto are arranged radially outside the engine nacelle 26 in the engine pylon 7 and/or in the fuselage 8 (see fig. 2); and wherein in each case one gas turbine engine is provided at least on both sides of the fuselage 8 (engines 2 and 3 are on opposite sides of fuselage 8; see fig. 1), the aircraft 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Ress with wherein the gas turbine engine is arranged on the fuselage or in the fuselage of the aircraft, the accessory is plural accessories and the accessories arranged in a region of overlap between the gas turbine engine and the fuselage; the aircraft accessory gearbox and the aircraft accessories which are operatively connected thereto are arranged radially in an engine nacelle, in part radially in the engine nacelle and in part radially outside the engine nacelle in an engine pylon and/or the fuselage or radially outside the engine nacelle in the engine pylon and/or in the fuselage; and wherein in each case one gas turbine engine is provided at least on both sides of the fuselage, the aircraft accessory gearbox and the core accessory gearbox each being arranged in the circumferential direction of the gas turbine engines in such a way that the core accessory gearbox and engine accessories operatively connected thereto is shielded against components which, in the event of damage, escape from a gas turbine engine which is arranged on the opposite 
Regarding claim 16, Ress in view Venter teach the current invention as claimed and discussed above.  Ress further discloses an electric machine 175 (power device accessory 175 can be a generator, see abstract) is arranged so as to be radially aligned (the radial height of the electrical machine is at same radial height as shaft 180) with the radial shaft 180 in the engine nacelle 200, in the engine pylon and/or in the fuselage.  The term “radially aligned is interpreted in accordance with Applicant fig. 4.  For example shaft 9 engages gearbox 21 wherein gearbox 21 drives electrical machine 39 such that the electrical machine 39 is at same radial height as shaft 9.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 5694765 20090123274 20200088105 discuss core and aircraft accessory gearboxes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741